Exhibit 10.1

 

FIFTH AMENDMENT TO THE JANUS 401(K), PROFIT SHARING

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k), Profit Sharing and Employee Stock Ownership Plan, as amended
and restated effective January 1, 2009 (the “Plan”), is hereby amended as
follows:

 

1.                                       Effective as of July 1, 2011, the Plan
is hereby renamed the Janus 401(k) and Employee Stock Ownership Plan, and a new
sentence is hereby added to the end of the last paragraph of the Background
section of the Plan to read as follows:

 

The Plan was amended as of July 1, 2011 to change its name to the Janus
401(k) and Employee Stock Ownership Plan.

 

2.                                       Effective as of July 1, 2011,
Section 1.55 hereby is amended in its entirety to read as follows:

 

1.55      “Plan,” “Plan and Trust” and “Trust” mean the Janus 401(k) and
Employee Stock Ownership Plan (formerly know as the  Janus 401(k), Profit
Sharing and Employee Stock Ownership Plan). The Plan identification number is
001. Pursuant to Code Section 401(a)(27), the Plan is designated a profit
sharing plan and pursuant to Code Section 401(a)(23) is designated a stock bonus
plan. Furthermore, the Plan includes provisions within the meaning of Code
Sections 401(k) and 401(m).

 

3.                                       Effective as of July 1, 2011, the Plan
is hereby amended to replace the terms “Profit Sharing Account” and
“Profit-Sharing Non-Elective Account” in each place stated with the term
“Employer Contribution Account.”

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 19th day of July, 2011.

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

By:

/s/ Gregory A. Frost

 

 

Gregory A. Frost

 

 

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

ATTEST:

 

 

--------------------------------------------------------------------------------